Citation Nr: 0826475	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1956 to November 
1959, and from June 1988 to December 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
RO in San Juan, Puerto Rico, which continued the veteran's 20 
percent disability rating for diabetes mellitus.  The veteran 
relocated and his claim is now being addressed by the RO in 
Chicago, Illinois.

The Board remanded this case in June 2007.  It returns now 
for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that this case must be remanded again. 

Following the Board's prior remand, the veteran had the 
opportunity to submit additional evidence in support of his 
claim.  To that end, the veteran submitted statements that he 
had been evaluated for his diabetes at the Madison, Wisconsin 
VA Medical Center (VAMC) in July 2007.  The AMC failed to 
obtain these records.  These records are in VA's possession 
and should be associated with the file to correctly assess 
the veteran's current disability.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore, those records must be 
obtained for the file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
addressing the preadjudicatory notice requirements for an 
increased compensation claim.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008); see also 38 U.S.C.A. § 5103(a) (West 
2002).  The Board notes that the notice in the present case 
was issued prior to the decision in Vazquez-Flores; 
therefore, it does not take the form prescribed in that case.  
As this case is being remanded for other matters, the AMC now 
has the opportunity to correct any defects in the Veterans 
Claims Assistance Act of 2000 (VCAA) notices previously 
provided to the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, pursuant to the holding 
in Vazquez-Flores v. Peake, provide the 
veteran with a notification letter that 
includes the following:

a) Notice to the veteran that he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his service-
connected disability and the effect that 
worsening has on his employment and daily 
life;

b) Notice of the pertinent rating criteria 
codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7913, the provision governing ratings 
for diabetes mellitus, and of the fact 
that his rating will be determined by 
applying the relevant Diagnostic Codes; 
and

c) Examples of the types of medical and 
lay evidence that the claimant may submit, 
or ask VA to obtain, that are relevant to 
establishing entitlement to increased 
compensation, e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain the veteran's medical records 
from the Madison, Wisconsin VAMC for 
treatment concerning diabetes mellitus.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Then, the AMC should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




